      Case 1:20-cv-02429-LAK-BCM Document 23 Filed 01/28/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                          1/28/2021
CYNN WYNTER,
              Plaintiff,                            20-CV-2429 (LAK) (BCM)
       -against-                                    ORDER
VICTORIA'S SECRET, INC. and L
BRANDS,
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

       After consultation with the parties, and for the reasons stated on the record during today's

status conference, it is hereby ORDERED that:

       1. Status Conference. Judge Moses will conduct a status conference on March 17, 2021

          at 10:00 a.m. No later than March 10, 2021, the parties shall submit a joint status

          letter outlining the progress of discovery to date, including any discovery disputes, as

          well as any settlement efforts.

       2. Furloughed/Former Employee Depositions. Counsel shall promptly meet and confer

          regarding whether, as to each furloughed and/or former employee that plaintiff wishes

          to interview and/or depose, defendants' counsel (a) represents that employee in

          connection with discovery in this action, (b) will produce that employee for

          deposition without a subpoena, or (c) will accept service of a subpoena on the

          employee's behalf.

       3. Discovery Disputes. If disputes arise with respect to the furloughed/former employee

          depositions, or any other discovery issues, and if the parties are unable to resolve

          those disputes amongst themselves, they may bring them to the Court's attention by

          letter-application, or in the joint letter due March 10, in accordance with Moses Indiv.

          Prac. § 2(b).
     Case 1:20-cv-02429-LAK-BCM Document 23 Filed 01/28/21 Page 2 of 2




      4. Corrected Caption. The Clerk of Court is respectfully directed to correct the names of

         both defendants in the caption of this case. The defendant sued as "Victoria's Secret,

         Inc." should be listed as "Victoria's Secret Stores, LLC." The defendant sued as "L

         Brands" should be listed as "L Brands, Inc."

Dated: New York, New York
       January 28, 2021
                                           SO ORDERED.



                                           ________________________________
                                           BARBARA MOSES
                                           United States Magistrate Judge




                                              2
